DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A method for retrieving a financial transaction history of a user and generating a behavioural profile of the user, the method comprising: 
receiving, by a first 
sending, to the second 
receiving, from the second 
determining, based on the financial transaction history of the user, a behavioural profile of the user; 
determining, a plurality of marketing campaigns associated with the behavioural profile; 
determining, based on past conversion outcome data corresponding to the plurality of marketing campaigns, and based on parameters of the behavioural profile of the user, a predicted conversion rate for each marketing campaign of the plurality of  marketing campaigns; 
selecting, a marketing campaign having a highest predicted conversion rate of the plurality of marketing campaigns; and 

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers marketing activities. Claim 2 makes mention of a “first server”, a “secure API”, and a “second server” to perform the steps. Other than reciting the steps as being performed by these computing elements, nothing in the claim elements preclude the steps from being described as a marketing activity. For example, but for the a “first server”, a “secure API”, and a “second server” language, the limitations merely describe a marketing activity (i.e. retrieving financial information to determine a user behavior, and providing a marketing campaign based in part on the behavior).  If a claim limitation, under its broadest reasonable interpretation, describes a marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claims 10 and 18 feature language similar to that of claim 2, and therefore also recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  a “first server”, a “secure API”, and a “second server” to perform the steps. These additional elements are recited at a high level of generality (see at least Para. [050]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims further recite “sending, to the client device, a code sequence corresponding to the marketing campaign”.  However, this is merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “first server”, a “secure API”, and a “second server” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional element of “sending, to the client device, a code sequence corresponding to the marketing campaign” is merely a well-known, routine, and conventional activity as evidenced by Symantec which featured receiving or transmitting data over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore, the claim is not found to be patent eligible.
Claims 3-9 are dependent on claim 2, and includes all the limitations of claim 2.  Claims 11-17 are dependent on claim 10, and include all the limitations of claim 10.  Claims 19-21 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also directed to the same abstract idea.  The remaining dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2019/0355004) in view of Dunjic (US 2021/0075793), Deng (US 2018/0253759), and Weerasinghe (US 2011/0047031).
Regarding claim 2, Watkins discloses a method for retrieving a financial transaction history of a user and generating a behavioural profile of the user, the method comprising:
Receiving, from the second server, a reply containing the financial transaction history of the user.  Watkins discloses a system accessing data from at least an issuer (i.e. second server) that includes transaction attributes (Paras. [0045], [0077]).
Watkins also discloses Determining, based on the financial transaction history of the user, a behavioural profile of the user; Watkins discloses the grouping and categorizing of data related to a user’s transactions based on analysis, as well as creating a user profile based on the analysis (Paras. [0078], [0082])
However, while Watkins discloses receiving financial transaction history, Watkins does not disclose doing so by:
Receiving, by a first server, from a client device of the user, and via a secure API, a request to access a financial account of the user hosted by a second server;
Sending, to the second server, a request for retrieving financial information of the user
Dunjic teaches a system wherein an application server (i.e. referral server) associated with an application on a client device may transmit a request to an access control system (i.e. financial platform server) to access a user account to retrieve account data for the user, and based on permission the application server will grant the application on the client device access to the user account (see at least Paras. [0090]-[0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Watkins to send a request for user data as taught by Dunjic since it would allow the user to initialize a profile on a third-party application. 
Watkins also does not disclose:
Determining, a plurality of marketing campaigns associated with the behavioural profile;
Determining, based on past conversion outcome data corresponding to the plurality of marketing campaigns, and based on parameters of the behavioural profile of the user, a predicted conversion rate for each marketing campaign of the plurality of marketing campaigns.
Selecting, a marketing campaign having a  highest predicted conversion rate of the plurality of marketing campaigns
Deng teaches a system that identifies a plurality of content items relevant to a user (Para. [0010]), generates predictive user selection rates (i.e. conversion rates for each content item) to use in ranking the content items, and selects a particular content item based on the ranking (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  Watkins, Dunjic, and Weerasinghe to utilize the teachings of Deng since it would allow for the selection of content relevant to the spending habits of the users of Watkins. 
Sending, to the client device, a code sequence corresponding to the marketing campaign.  Weerasinghe teaches a system wherein a server creates a cookie file to be stored at a user computer (Para. [0024]).  It would have been obvious to one of ordinary skill in the art to modify Watkins to utilize the teachings of Weerasinghe since it would allow for a system capable of providing advertisements related to the predicted future spending determined by Watkins (Para. [0031]).
Claims 10 and 17 feature limitations similar to those of claim 2, and are therefore rejected using the same rationale.
Regarding claim 3, Watkins discloses The method of claim 2, wherein determining the behavioural profile comprises determining the behavioural profile based on a financial transaction in the financial transaction history.  Watkins discloses the grouping and categorizing of data related to a user’s transactions based on analysis, as well as creating a user profile based on the analysis (Paras. [0078], [0082]).
Claim 11 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 4, Watkins discloses The method of claim 3, wherein determining the behavioural profile comprises determining the behavioural profile based on an amount of the financial transaction or a type of the financial transaction.  Watkins discloses a Spending Behavior Analysis Engine ranking a user’s transactions based on a type of merchant (i.e. type of financial transaction) (Para. [0078]).
Claim 12 feature limitations similar to those of claim 4, and are therefore rejected using the same rationale.
Regarding claim 5, Watkins discloses The method of claim 2, further comprising determining, based on the financial transaction history, an average spending rate, a current account balance, a lowest monthly account balance, or a regular salary of the user, and wherein determining the behavioural profile comprises determining the behavioural profile based on the average spending rate, the current account balance, the lowest monthly account balance, or the regular salary of the user.  Watkins disclose a Spending Behavior Analysis Engine ranking the locations at which a user made transactions based on the number of transactions and the total amount of transactions (i.e. average spending rate) (Para. [0078]).
Claims 13 and 18 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale.
Regarding claim 9, Watkins does not disclose The method of claim 2, further comprising: sending, by the client device and to a third server, the code sequence; and receiving, by the client device and from the third server, a targeted advertisement corresponding to the marketing campaign.  Weerasinghe teaches a system wherein a user device transmits a copy of a cookie to a server and receives a targeted ad (Para. [0031]).  t would have been obvious to one of ordinary skill in the art to modify Watkins to utilize the teachings of Weerasinghe since it would allow for a system capable of providing advertisements related to the predicted future spending determined by Watkins (Para. [0031]).

Claim(s) 6-8, 14-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2019/0355004) in view of Dunjic (US 2021/0075793), Deng (US 2018/0253759), and Weerasinghe (US 2011/0047031), and in further view of Krein (US 2011/0166977).
Regarding claim 6, Watkins, Dunjic, Deng, and Weerasinghe do not disclose The method of claim 2, further comprising: determining, based on the financial transaction history, an income of the user; and determining, based on the financial transaction history, a debt ratio of the user. Krein teaches a system that determines that a customer has a particular income level and/or income to debt ratio, and determines whether or not to target the customer for particular goods or services based on the information (Para. [0086]). It would have been obvious to one of ordinary skill in the art to modify Watkins, Dunjic, Shapiro, and Deng to utilize the teachings of Krein since it would allow for potential customers to be screened (Para. [0086]).
Claims 14 and 19 feature limitations similar to those of claim 6, and are therefore rejected using the same rationale.
Regarding claim 7 Watkins, Dunjic, Deng, and Weerasinghe do not disclose The method of claim 6, wherein determining the predicted conversion rate for each marketing campaign comprises predicting conversion rates based on the income and the debt ratio.  Krein teaches a system that determines that a customer has a particular income level and/or income to debt ratio, and determines whether or not to target the customer for particular goods or services based on the information (Para. [0086]). It would have been obvious to one of ordinary skill in the art to modify Watkins, Dunjic, Shapiro, and Deng to utilize the teachings of Krein since it would allow for potential customers to be screened (Para. [0086]).
Claims 15 and 20 feature limitations similar to those of claim 7, and are therefore rejected using the same rationale.
Regarding claim 8, Watkins, Dunjic, Deng, and Weerasinghe do not disclose The method of claim 2, further comprising determining, based on the financial transaction history, an income of the user over a predetermined time period, and wherein determining the predicted conversion rate for each marketing campaign comprises predicting conversion rates based on the income over the predetermined time period.  Krein teaches a system that determines that a customer has a particular income level and/or income to debt ratio, and determines whether or not to target the customer for particular goods or services based on the information (Para. [0086]). The Examiner asserts that by broadest reasonable interpretation, the determining of a customer’s current income level is equivalent to determining an income over a predetermined time period. It would have been obvious to one of ordinary skill in the art to modify Watkins, Dunjic, Deng, and Weerasinghe to utilize the teachings of Krein since it would allow for potential customers to be screened (Para. [0086]).
Claims 16 and 21 feature limitations similar to those of claim 8, and are therefore rejected using the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681